Citation Nr: 1009641	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed due to herbicide exposure.

2.  Entitlement to service connection for hypertension, 
claimed due to diabetes mellitus.

3.  Entitlement to service connection for diabetes-related 
upper extremity neuropathies.

4.  Entitlement to service connection for diabetes-related 
lower extremity neuropathies.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 
1968 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2007-issued rating decision of the Department of 
Veterans Affairs (VA) special processing unit in Cleveland, 
Ohio, that denied service connection for type 2 diabetes 
mellitus, hypertension, and for peripheral neuropathy of the 
upper and lower extremities.

Service connection hypertension addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Korea in 1969 during a period in 
which Agent Orange use has been conceded.  

2.  Type 2 diabetes mellitus arose in or around 1997.   

3.  It is at least as likely as not that the Veteran served 
in an area in Korea that would have exposed him to Agent 
Orange. 

4.  Competent evidence upper extremity neuropathy has not 
been submitted.  

5.  Competent medical evidence attributes bilateral lower 
extremity peripheral neuropathy to diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus is presumed to have been 
incurred in active military service.   38 U.S.C.A. §§ 1110, 
1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Diabetic neuropathy of the upper extremities was not 
incurred in active military service, may not be presumed to 
have been incurred in active military service, and is not due 
to service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  Diabetic neuropathy of the lower extremities was caused 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting in full the benefits 
sought with respect to service connection for diabetes 
mellitus and service connection for peripheral neuropathy of 
the lower extremities.  Any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the claimant and need not be 
discussed.  

With respect to service connection for diabetic neuropathy of 
the upper extremities, however, VA must notify and assist in 
substantiating this claim.  Id.  Upon receipt of a complete 
or substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, adequate notice was provided in a pre-decisional letter 
issued in September 2005.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the claim, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained the VA and private clinical records identified.  
The claimant declined a hearing on the matter.  The claimant 
was afforded a VA medical examination in April 2007.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002).  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Each disabling condition shown by service medical records, or 
for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA regulations provisions for service connection for those 
exposed to herbicides during active service.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2009).  The specified 
diseases for which presumptive service connection is 
available include Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e) (2009).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

The Veteran served in Korea in 1969 and 1970, which includes 
several months during which Agent Orange use in Korea has 
been conceded.  He later developed type 2 diabetes mellitus 
(approximately 1997) and has claimed that this was caused by 
exposure to Agent Orange.  He submitted a service connection 
claim in July 2005.  

In March 2006, the Veteran further reported that he had 
served "along the DMZ" and he "performed service mainly on 
the DMZ in the 2nd Div. area, and the 7th Div area as well."  
He stated that many times he did not know exactly where he 
was.  He recalled sleeping on the ground or in fox holes and 
that he performed guard duty at the "water tower on the 
hill."  He also stated that "I have no recall as to where I 
was out in the field."  He did recall, however, that he and 
others noticed that the area was defoliated, that is, cleared 
of trees, bushes, and grass.  

Records show that a 151 mile-long strip of land on the South 
Korean side of the demilitarized zone (DMZ) was defoliated 
from the "civilian control line, for "...up to 350 yards..."  
The civilian control line is an additional buffer zone.  
According to other information developed from Army records, 
the Veteran's unit was never stationed more than 7.44 miles 
from this DMZ.  This means that the unit was somewhat less 
than 7.44 miles from an area known to have been defoliated 
with Agent Orange during the Veteran's service in Korea.  
Thus, it is safe to conclude that the Veteran's artillery 
battalion was located, or at least headquartered, about 7 
miles from the defoliated area.  

The US Army and Joint Services Records Research Center 
(hereinafter JSRRC) supplied a list of units exposed to Agent 
Orange.  The list does not include the Veteran's unit, which 
was 1st Battalion (BN), 17th Arty, 8th Army.  JSRRC also 
reported that if a claimant's unit does not appear on that 
list, then VA should request further information from JSRRC 
concerning unit location.  However, as noted above, in this 
case, that information has been supplied and it has been 
determined that the Veteran's unit was headquartered no 
further than 7.44 miles away from the DMZ. 

The Department of Defense supplied a list of combat infantry 
brigades known to have been exposed to Agent Orange at or 
near the South Korean DMZ from April 1968 through July 1969 
(Veteran served 17 months in Korea from April 30th, 1969, to 
September 1, 1970). 

The Defense Department's list of exposed units adds that 
field artillery, signal, and engineer troops were also sent 
into the DMZ as support personnel during the time of the 
confirmed use of Agent Orange.  The Department did not 
estimate how many artillery troops served at the DMZ.  Thus, 
the Department has conceded that unnamed and uncounted 
artillery support troops assisted and augmented the combat 
infantry units serving in the defoliation areas.  This is 
significant because the Veteran's official personnel file 
(OPF) reflects that he served in a support role, that of 
clerk-typist, with his artillery unit, located, or at least 
headquartered, some 7 miles away, during the time that Agent 
Orange was used in South Korea.  

In South Korea, herbicides were sprayed in liquid form and/or 
spread in dry pellet form in that 151-mile-long strip of 
land.  Because pellets were used, proof of contact with a 
poison spray-mist is not necessary. 

Thus, we have the Veteran's credible and competent lay-
account of having served in defoliated areas at the DMZ, even 
though he confesses that many times he did not know exactly 
where he was.  The Veteran is considered competent to supply 
facts of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  As mentioned above, 
each disabling condition for which the Veteran seeks service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records, and all pertinent medical and 
lay evidence.  38 C.F.R. § 3.303(a).

While the Veteran has not been able to document his presence 
at or sufficiently near to DMZ to presume exposure to Agent 
Orange, he supplied at least some evidence to support the 
claim of exposure to Agent Orange while serving under 
stressful conditions at the Korean DMZ.  Because the Army has 
conceded that unlisted field artillery troops were also 
exposed to Agent Orange while serving as support personnel, 
the evidence for presumed Agent Orange exposure in this case 
is at least in relative equipoise and the reasonable doubt 
doctrine is invoked.  In Caluza, the Court stressed that 
§ 3.102 states, "The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident arose under combat, or 
similarly stressful conditions [emphasis added], and is 
consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

The Veteran has supplied competent medical evidence that in 
or around 1997, he has developed type 2 diabetes mellitus.  
Thus, the elements necessary for presumptive service 
connection are present.  There is (1) satisfactory lay 
evidence of exposure to Agent Orange; (2) medical evidence 
that a listed disease became manifested within the applicable 
time limit, and (3) no evidence of intercurrent causation.  

After considering all the evidence of record, the Board finds 
that the evidence is at least in relative equipoise.  The 
benefit of the doubt doctrine will therefore be applied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for type 2 diabetes mellitus will therefore be 
granted.

Diabetic Neuropathy of the Upper Extremities

The Veteran has claimed that diabetes mellitus has caused 
neuropathy of the upper extremities.  A VA diabetes 
compensation examination of April 2007 reflects that there 
was no upper extremity neuropathy.  The Veteran voiced 
complaints of paresthesia and anesthesia of the feet, but 
nothing relevant to the upper extremities.  The examiner 
found the upper extremities to be neurologically normal.  
Thus, there is no present disability with respect to claimed 
upper extremity diabetic neuropathy.  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for diabetic neuropathy of the upper 
extremities is therefore denied.  

Diabetic Neuropathy of the Lower Extremities

The Veteran has claimed that diabetes mellitus has caused 
neuropathy of the lower extremities.  A VA diabetes 
compensation examination of April 2007 reflects that 
dysesthesia of the lower extremities was reportedly constant.  
The Veteran voiced complaints of paresthesia and anesthesia 
of the feet.  The examiner then offered a diagnosis of 
peripheral neuropathy of the lower extremities bilaterally, 
at least as likely as not related to diabetes mellitus.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The elements for secondary service connection for lower 
extremity peripheral neuropathy are met.  There is a current 
diagnosis of bilateral lower extremity peripheral neuropathy 
and a medical opinion linking this disease to diabetes 
mellitus, as service-connected disability.  After considering 
all the evidence of record, the Board finds that the evidence 
favors the claim.  Service connection for diabetic peripheral 
neuropathy of the lower extremities must therefore be 
granted.  


ORDER

Service connection for type 2 diabetes mellitus is granted. 

Secondary service connection for diabetic neuropathy of the 
upper extremities is denied. 

Secondary service connection for diabetic neuropathy of the 
lower extremities is granted. 


REMAND

In April 2007, a VA examiner opined that hypertension was 
unlikely to be related to diabetes mellitus because 
hypertension arose after diabetes mellitus.  The logic of 
this rationale must be clarified.  If a diagnosis is not 
supported by the findings on the examination report, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2009).  
Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should return the April 2007 
VA diabetes examination report to the 
examiner for clarification.  The examiner 
is asked to do the following:

I.  Note a review of the claims 
file.  

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that diabetes mellitus 
would aggravate, that is, tend to 
make worse or make harder to 
control, the Veteran's hypertension. 

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
the question cannot be answered, the 
examiner should state the reason.  The 
Veteran may be re-examined if necessary.  

2.  Following the above, the AMC should 
review all relevant evidence and 
readjudicate the claim.  Following that 
action, if the desired benefits are not 
granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The Veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for an examination (if an examination is 
deemed necessary) without good cause, may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


